Per Curiam,
The petition of the son of the testatrix for an issue devisavit vel non ivas based upon alleged undue influence exerted over her in the execution of her will. It was not alleged that she did not have testamentary capacity, and, after all the competent evidence offered by the contestant had been received, there was nothing to show that *205his mother had been influenced in any manner in disposing of her estate. Nothing can be profitably added to the opinion of the court below dismissing the son’s appeal from the probate of the tvill, and on that opinion his appeal to this court is dismissed, at his costs.